Citation Nr: 0716893	
Decision Date: 06/07/07    Archive Date: 06/18/07	

DOCKET NO.  04-41 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an increased evaluation for status post right 
tympanomastoidectomy times two, currently evaluated at 10 
percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

The veteran had active service from June 1979 to June 1983.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, that denied the benefit sought on appeal. 


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the veteran's representative has pointed out that a 
September 2001 rating decision decreased the evaluation for 
the veteran's right ear disability from 10 percent to 
noncompensable effective January 1, 2002.  However, the 
representative also pointed out that the veteran was not 
given an opportunity to appeal that reduction since the 
October 2001 letter to him did not inform him of his 
appellate rights.  Consequently, the 2001 rating decision 
does not represent a final decision since the veteran was not 
apprised of his rights as contemplated by 38 C.F.R. 
§ 3.103(b).  The Board is of the opinion that this matter is 
inextricably intertwined with the current appeal.  

Upon return of the case to the RO the veteran should be 
notified of the September 2001 decision and of his appellate 
rights.  If the veteran submits a Notice of Disagreement and 
a Substantive Appeal following the issuance of a Supplemental 
Statement of the Case this matter should be included in the 
current appeal.

In addition, the May 2005 rating decision increased the 
evaluation for the veteran's right ear disability based on, 
according to the rating decision, moderate incomplete 
paralysis of the trigeminal nerve.  However, that rating 
decision did not separate that disability from the already 
service-connected right ear disability as the RO had done 
with the related tinnitus and right ear hearing loss and is 
contemplated under Diagnostic Code 6200.  The RO will have an 
opportunity to address this matter when the case is returned.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's 
decision that further development of the case is necessary.  
This case is being returned to the RO via the Appeals 
Management Center (AMC), in Washington, DC, and the veteran 
will be notified when further action on his part is required.  
Accordingly, this case is REMANDED for the following action:

1.  The RO/AMC should notify the veteran 
of the September 2001 rating decision 
which reduced evaluation for his right 
ear disability from 10 percent to 
noncompensable, as well as his appellate 
rights.  If the veteran submits a Notice 
of Disagreement and a Substantive Appeal 
following the issuance of a Statement of 
the Case, this matter should be included 
in the current appeal.

2.  The RO/AMC should revisit the May 
2005 rating decision and assign a 
separate 10 percent evaluation under 
Diagnostic Code 8305 based on the 
analysis contained in that rating 
decision.  The RO should also consider 
whether a 10 percent evaluation for the 
veteran's disability is warranted under 
Diagnostic Code 6200.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefit sought is not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.
 
The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified



	                  
_________________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



